Order entered July 24, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00667-CV

                            TEJAS MOTEL, L.L.C., Appellant

                                             V.

CITY OF MESQUITE, ACTING BY AND THROUGH ITS BOARD OF ADJUSTMENT,
                              Appellee

                     On Appeal from the 298th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-18-16933

                                         ORDER
       Before the Court is appellee’s July 23, 2019 unopposed motion for an extension of time

to file its brief on the merits. We GRANT the motion and extend the time to August 12, 2019.


                                                    /s/   KEN MOLBERG
                                                          JUSTICE